Citation Nr: 1002000	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-34 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to the repair or replacement of an inground pool 
heater through Independent Living Services.   

(The issue of an increased rating for the Veteran's service-
connected post-traumatic right wrist derangement, as well as 
that of an effective date earlier than September 22, 2009 for 
the award of service connection for right and left shoulder 
disabilities will be addressed in a separate decision.)


ATTORNEY FOR THE BOARD

S. F. S., Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
June 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900(c) (2009).  

This case was previously before the Board in December 2008, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

The Board notes that, in correspondence of October 2009, the 
Veteran withdrew from consideration the issue of entitlement 
to the repair or replacement of an inground pool heater 
through Independent Living Services.  Accordingly, that issue 
will be dismissed.  


FINDING OF FACT

In correspondence of October 2009, the Veteran requested 
withdrawal of the issue of entitlement to the repair or 
replacement of an inground pool heater through Independent 
Living Services.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to the repair or 
replacement of an inground pool heater through Independent 
Living Services have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2009).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(c) (2009).  

In the case at hand, in correspondence of October 2009, the 
Veteran withdrew from consideration the issue of entitlement 
to the repair or replacement of an inground pool heater 
through Independent Living Services.  As the Veteran has 
withdrawn his appeal on that issue, there remain no 
allegations of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on that issue, and it is dismissed without 
prejudice.  


ORDER

The appeal as to the issue of entitlement to the repair or 
replacement of an inground pool heater through Independent 
Living Services is dismissed.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


